               Case 18-10601-MFW               Doc 2631           Filed 11/14/19    Page 1 of 1



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------- x
                                                              :
                                                              :        Chapter 11
THE WEINSTEIN COMPANY HOLDINGS                                :
LLC, et al.,                                                  :        Case No. 18-10601 (MFW)
                                                              :
                                   Debtors.                   :        (Jointly Administered)
                                                              :         Re: D.I. 2630
------------------------------------------------------------- x

                      ORDER SCHEDULING OMNIBUS HEARING DATES

                   Pursuant to Del. Bankr. L.R. 2002-1(a), this Court has scheduled the following

omnibus hearing dates in the above-captioned chapter 11 cases:

          Date & Time                                                   Location

December 17, 2019 at 11:30 a.m. (ET)                  U.S. Bankruptcy Court for the District of Delaware
(Interim Fee Application Hearing)                     824 North Market Street, 5th Floor, Courtroom 4
                                                      Wilmington, Delaware 19801

January 22, 2020 at 11:30 a.m. (ET)                   U.S. Bankruptcy Court for the District of Delaware
                                                      824 North Market Street, 5th Floor, Courtroom 4
                                                      Wilmington, Delaware 19801

February 25, 2020 at 10:30 a.m. (ET)                  U.S. Bankruptcy Court for the District of Delaware
                                                      824 North Market Street, 5th Floor, Courtroom 4
                                                      Wilmington, Delaware 19801




         Dated: November 14th, 2019
         Wilmington, Delaware                                     MARY F. WALRATH
RLF1 22439002v.1                                                  UNITED STATES BANKRUPTCY JUDGE
